Citation Nr: 0502363	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served in the recognized guerillas from January 
1945 to January 1946; he also served in the Regular 
Philippine Army from January 1946 to June 1946.  There is no 
other verified service.  The appellant is the veteran's 
surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A death certificate reflects that the veteran died on 
February [redacted], 1995, at the age of 74, and the cause of death 
was recorded as a myocardial infarction.  

At a September 2004 Travel Board hearing, the appellant and 
her son testified that the veteran had been diagnosed with 
hypertension while he was in service.  They also testified 
that he was put on medication for it, and that he remained on 
the medication throughout his life.  The appellant's 
representative argued that this hypertension contributed to 
the veteran's fatal myocardial infarction.

The Board notes that examination of the service medical 
records does not reveal a diagnosis of hypertension.  
However, upon a separation from service examination, the 
veteran had an elevated blood pressure reading of 140/100.  
Additional clinical evidence associated with the service 
medical records show that in March 1947, an X-ray 
(fluoroscopic) examination of the chest revealed slight 
global cardiac enlargement, with predominance of the left 
ventricle.  An April 1947  X-ray (teleroentgenological) 
examination of the chest confirmed that the veteran had a 
slight enlargement of the left ventricle.  Post-service 
medical hypertensive vascular disease was first shown in 
November 1980.  A correspondence from the Farnacio Family 
Clinic shows that the veteran suffered a mild myocardial 
infarction in March 1994.    

As noted above, service personnel records confirm active duty 
in the recognized guerillas from January 1945 to January 
1946, and service in the Regular Philippine Army from January 
1946 to June 1946, only.  However, there are service medical 
records dated in 1947 in the claims file.  Also, in a June 
1973 application for VA benefits, the veteran indicated that 
he had active service from May 1942 to September 1972.  Under 
these circumstances, the RO should clarify all of the 
veteran's dates of service.

The Board also finds that, given the elevated blood pressure 
recorded during service, the heart enlargement findings 
recorded either during or within one year of service, the 
medical evidence of hypertensive vascular disease in 1980, 
and the medical evidence that shows that he died of a 
myocardial infarction, a medical opinion is warranted to 
determine if there is a nexus between his fatal myocardial 
infarction and any finding recorded during or within one year 
of service.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004). '

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  




Accordingly, this case is REMANDED for the following action: 

1.  The RO must verify all of the 
veteran's service dates, to include all 
periods of active duty.  

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for the 
cause of the veteran's death, of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in her possession that pertains 
to her claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

3.  Once all available medical records 
have been received, the RO should obtain 
a VA medical opinion from a cardiologist 
for the purpose of determining whether 
there is a causal relationship between 
the veteran's fatal myocardial infarction 
and any clinical or laboratory finding 
recorded during or within one year of 
service.  The RO should send the claims 
file to the clinician for review, and the 
clinician should indicate that the claims 
file was reviewed, to include the service 
medical records reflecting an elevated 
blood pressure and cardiac enlargement 
with left ventricle prominence; and the 
post-service medical records, to include 
a November 1980 record reflecting a 
diagnosis of hypertensive vascular 
disease.  

Following a review of all of the relevant 
medical evidence in the claims file, the 
cardiologist is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the veteran's 
fatal myocardial infarction is causally 
related to an in-service finding of an 
elevated blood pressure of 140/100 on his 
separation examination and/or chest X-ray 
(fluoroscopic and teleroentgenological) 
examination findings recorded during or 
within one year of service consistent 
with an enlarged heart with left 
ventricle prominence.  The cardiologist 
should note that "more likely" or "as 
likely" would support the appellant's 
claim; "less likely" would weigh 
against the claim.  The clinician is 
asked to provide a rationale for any 
opinion expressed.  If the question is 
too speculative to answer, the 
cardiologist should so indicate. 

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



